 Ins the Matterof GENERAL CABLE CORPORATONandUNITEDRUBBERWORKERS OF AMERICA, LOCAL UNION 208.CaseNo. R- 650.DecidedJuly 11, 1941Jurisdiction:electrical wire and cable manufacturing industry.Investigation and Certification of Representatives:existence of question. Com-pany failed to reply to union's request for exclusive recognition ; contract withrival union entered into subsequent to petitioner's claim to representation, nobar. to, election necessary.Unit Appropriate for CollectiveBargaining:production and maintenance em-ployees including boiler attendaints, but excluding office and supervisoryemployees and watchmen.Mr. M. A. Kent,of New York City, andMr. Warren H. Jones,ofBuffalo, N. Y., for the Company.Mr. Hugh ThompsonandMr. Charles E. Lanning,both of Buffalo,N. Y., for the United.Mr. Walter Rettke,of Buffalo, N. Y., for the Independent.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 28, 1941, United Rubber Workers of America, Local Union208, herein called the United, filed with the Regional Director for theThird Region (Buffalo, New York) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees—of. General Cable Corporation, Buffalo, New York, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, herein called the Act.On June 10, 1941,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.33 N. L.R. B., No. 66.328 GENUR'AL CABLE CORPORATION329On June 11, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the United, andCablecraft Independent Vertical Union, herein called the Independent,it labor organization claiming to represent employees directly affectedby the investigation.Pursuant to notice, a hearing was held on June17, 1941, at Buffalo, New York, before Peter J. Crotty, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany, the United, and the Independent were represented and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing theTrial Examiner made several rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGeneral Cable Corporation, a New Jersey corporation, operates aplant at Buffalo, New York, where it is engaged in the manufacture ofelectrical wire and cable.From June 1, 1940, to May 31, 1941, theCompany used raw materials at its Buffalo plant valued in excess of$250,000, approximately 50 per cent of which were shipped to it frompoints outside the State of New York.During the same period, theCompany manufactured products at its Buffalo plant valued in excessof $500,000, approximately 50 per cent of which were shipped by it topoints outside the State of New York. The Company admits for thepurposes of this proceeding that it is engaged in interstate commercewithin the meaning of the Act.-II.THEORGANIZATIONS INVOLVEDUnited Rubber Workers of America, Local Union 208, is a labororganization affiliated with the Congress of Industrial Organizations.It admits to membership employees of the Buffalo plant of theCompany.Cablecraft Independent Vertical Union is an unaffiliated labor or-ganization admitting to membership employees at the Buffalo plantof the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 24, 1941, the United wrote to the Company claiming torepresent a majority of the employees at the Buffalo plant and re- 330DECISIONSOF NATIONALLABOR RELATIONS BOARDquesting exclusive recognition.The Company did not reply to this re-quest.The Company has had exclusive contracts with the Independentsince 1937.The last contract was signed on June 2, 1941, to be effectiveJuly 1, 1941. It is-apparent that the contract between the Companyand the Independent does not constitute a bar to a present 'determina-tion of representatives inasmuch as it was entered into subsequentto the United's claim to represent a majority.,A statement of the Regional Director, introduced in evidence, showsthat the United represents a substantial number of employees inthe unit which it alleges is appropriate.2We find a question has arisen concerning the representation ofemployees of the Company.IT. THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce upon the several States andtends to lead'to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe United and the Independent agreed at the hearing that theappropriate unit should consist of all production and maintenanceemployees at the Buffalo plant of the Company, including boilerattendants, but excluding supervisory and office employees and watch-men.The only controversy with respect to the unit concerns theboiler attendants.The Company desires that they be excluded fromthe unit.-The Company employs four boiler ,attendants who are licensedengineersand in charge of the -Company's boilers.They are paidon anhourly rate, the same as the production and maintenance em-ployees in the plant.We find that the boiler attendants should beincluded in the appropriate unit.We find that all production and maintenance employees at theBuffalo plant of the Company, including boiler attendants, butexcluding office and supervisory employees and watchmen, constitute1Matter of CaliforniaWool Scouring CompanyandTextileWorkers Organizing Com-mittee,5 N.L. R. B. 782.2 The Regional Director reported that the United presented 292 membership cards to him.No check of these cards was made with a pay roll of the Company. There are approxi-mately 477 employees in the alleged appropriate unit.As stated above, Cablecraft has anexclusive contract with the Company. GENERAL CABLE CORPORATION331a unit appropriate for the purposes of collective bargaining and thatsuch unit will insure to employees of the Company the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe United seeks to be certified on the basis of the record, claimingthat it represents a majority of the employees at the Buffalo plantof the Company and that the Independent is not a bona fide labororganization.There is no evidence in the record upon which theUnited could be certified and there is no issue concerning the bonafides of the Independent properly before us in this proceeding.Wefind that the question concerning representation can best be resolvedby means of an election by secret ballot.We shall direct that theemployees of the Company eligible to vote in the election shall bethose in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to such limitations and additions as are set forth inthe Direction hereinafter. ,Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CoNCLusIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Cable Corporation, Buffalo, NewYork, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All production and maintenance employees at the Buffalo plantof the Company, including boiler attendants, but excluding super-visory and office employees and watchmen, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNationalLabor Relations Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith General Cable Corporation, Buffalo, New York, an election bysecret ballot shall be conducted as early as possible; but not later 332DECISIONSOF NATIONAL LABORRELATIONS BOARDthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the ThirdRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all production and maintenance employees at theBuffalo plant of the Company who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingboiler attendants, employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding supervisory and office employees, watchmen, and employeeswho have since quit or been discharged for cause, to determine whetherthey desire to be represented by United Rubber Workers of America,Local Union 208, affiliated with the Congress of Industrial Organi-zations, or by Cablecraft Independent Vertical Union, for the pur-poses of collective bargaining, or by neither.